July 12, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATE FINANCE Ann Nguyen Parker, Branch Chief ATTN:Carmen Moncada-Terry 100 F Street NW,Mail Stop 7010 WASHINGTON, D.C. 20549-2000 RE:Sterling Oil & Gas Company S-1 Post Effective Amendment filed June 27, 2008 File No.333-148034 Responding to Staff Comments of July 11, 2008 To Whom It May Concern: In connection with the foregoing filing of Sterling Oil & Gas (the “Company”), the Company hereby acknowledges that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, STERLING OIL & GAS COMPANY /s/ Richard G. Stifel Richard G. Stifel, CFO
